       Case 1:19-cv-01552-MHC Document 33 Filed 02/03/20 Page 1 of 12




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION



 TRANSAMERICA LIFE
 INSURANCE COMPANY,

       Plaintiff,                             CIVIL ACTION FILE

V.                                            NO. 1:19-CV-1552-MHC

LETRON BELL, JACQUELYN
HAMILTON, LARICO POPE,
L.S., a minor, M.B., a minor, and
]M.B., a minor,


       Defendants.


                                      ORDER

      This case is before the Court on Defendants' Motion for Summary Judgment


("Motion for Summary Judgment") [Doc. 32].1

I. PROCEDURAL HISTORY

      This action in interpleader was filed on April 5, 2019, to resolve potentially

conflicting claims to life insurance benefits payable by reason of the death of Lisa




 The Motion for Summary Judgment is filed on behalf of all Defendants except
Defendant Letron Bell ("Bell"): Jacquelyn Hamilton ("Hamilton"), Larico Pope
("Pope"), L.S., M.B, and M.B. (collectively, the "Movant Defendants"). Id,
       Case 1:19-cv-01552-MHC Document 33 Filed 02/03/20 Page 2 of 12




Samuel ("the Decedent"), pursuant to a term life insurance plan issued by Plaintiff

Transamerica Life Insurance Company ("Transamerica"), policy number


43135571 ("the Policy") [Doc. 1-1]. Compl. [Doc. 1] H 1. Transamerica filed the

interpleader action because of the possibility that Bell could be disqualified from

receiving life insurance benefits, thereby affecting the distribution of benefits and

potentially exposing Transamerica to double liability. Compl. ^ 2.

      On June 14, 2019, this Court granted Transamerica's unopposed motion


authorizing it to deposit into the registry of the Court funds representing the death

benefits remaining on the Decedent's Policy. June 14, 2019, Order [Doc. 30]. On


June 28, 2019, Transamerica deposited $748,966.24 into the registry of the Court.

II. BACKGROUND2

      The Decedent died on January 21, 2018, as the result of a gunshot wound

inflicted by Bell. Compl. ^ 18, 20, 22-24; Death Certificate [Doc. 1-3] (indicating

that the Decedent died as the result of a gunshot wound on Jan. 21, 2018); Final

Disposition and Felony Confinement Sentence ofLetron Jemone Bell (July 9,



2 At the outset, the Court notes that as this case is before it on Defendants' Motion
for Summary Judgment, the Court views the evidence presented by the parties in
the light most favorable to the non-movant, Bell, and has drawn all justifiable
inferences in favor of the non-movant. Matsushita Elec. Indus. Co. v. Zenith
Radio Corp., 475 U.S. 574, 587 fl986): Sunbeam TV Corp. v. Nielsen Media
Research, Inc., 711 F.3d 1264, 1270 (11th Cir. 2013).
       Case 1:19-cv-01552-MHC Document 33 Filed 02/03/20 Page 3 of 12




2019) ("Sentencing Form") [Doc. 32-5]; Defendants' Statement of Material Facts

in Support of Motion for Summary Judgment ("Defs.' SMF") [Doc. 32-2] SMF

^[3,9, 12. Bell was convicted in the Superior Court ofRockdale County of

voluntary manslaughter in connection with the death of Decedent. Sentencing

Form; Defs.' SMF ^ 4, 7-9, 12. The Policy insuring the Decedent's life has a

death benefit of $1 million. Compl. ^ 1.

      The Decedent elected to list the following six individuals as beneficiaries

under the Policy, entitling them to the corresponding percentages of the life

insurance proceeds: (1) Bell (the Decedent's husband) - 30%; (2) Jacquelyn

Hamilton (the Decedent's mother) - 5%; (3) Larico Pope (the Decedent's son) -

26%; (4) L.S., (the Decedent's minor daughter) - 25%; (5) M.B (the Decedent's

minor daughter) - 7%; and (6) M.B. (the Decedent's minor son) - 7%. Id. ^ 16;


Beneficiary Designation Form (Nov. 3, 2016) [Doc. 1-2]. As a result of

Decedent's death, death benefits in the amount of $1 million became due and

payable. Compl. ^21. To date, Transamerica has paid two of the designated


beneficiaries. Transamerica paid Hamilton $50,787.96 representing her 5% of the

life insurance proceeds. Defs/ SMF ^ 5; Compl. ^ 28. Transamerica paid Pope

$264,097.43 representing his 26% of the life insurance proceeds. Defs.' SMF ^ 6;

Compl. TI 29.
       Case 1:19-cv-01552-MHC Document 33 Filed 02/03/20 Page 4 of 12




      A. Requests for Admission


      The Movant Defendants have presented as "admitted" and "conclusively


established," a list of requests for admission which they served on Bell and to

which they contend he has failed to respond. Br. in Supp. of Mot. for Summ J.


C'Summ. J. Br.") [Doc. 32-1] at 4-6; Movant Defs/ First Request For Admission


("Req. for Admission") [Doc. 32-13]. The Movant Defendants' attempt to


establish Bell's "non-response" to these Requests for Admission as undisputed fact


is problematic because, as the Movant Defendants acknowledge, Bell did respond

to the Requests for Admission. See Summ. J. Br. at 4-5 (acknowledging that


counsel for the Movant Defendants received a "response from Mr. Bell in


reference to the Requests for Admission.").


      The letter Bell sent in response to the Requests for Admission states, among


other things, that Bell had not yet had his criminal trial when Transamerica last

contacted him and, therefore, he could not talk about the case. Letter from Letron


Bell (Sept. 4, 2019) [Doc. 32-4]. In the letter, Bell also unequivocally states that

he has not waived his "claim for anything," and notes that he is appealing his

criminal case and is "not going to waive anything." Id. Thus, giving Bell the

benefit of his pro se status and recognizing that he did respond to the Requests for

Admission, clarifying that he did not waive anything and that he was actively
       Case 1:19-cv-01552-MHC Document 33 Filed 02/03/20 Page 5 of 12




appealing his related criminal conviction, the Court rejects the Movant Defendants'


assertion that their Requests for Admission should be deemed admitted.

      Further, the Court notes that several of the Requests for Admission seek the

admission of legal conclusions, which are the ultimate issues in this case. See,


e.g., Req. for Admission No. 6 ("Admit that you are barred from recovering any


insurance proceeds in this action by O.C.G.A. § 53-1-5."), 7 ("Admit that the death


of Ms. Lisa Samuel constitutes a "felonious killing" as contemplated by O.C.G.A.


§ 53-1-5."), 10 ("Admit that your Rockdale County conviction in The State of

Georgia v. LeTron Bell is conclusive proof that you are barred from recovery by


O.C.G.A § 53-1-5."). However, "[a] party may not request an admission of a legal


conclusion under Rule 36, but only facts, the application of law to fact, or opinions


about either. In re Tobkin, 578 F. App'x 962, 964 (11th Cir. 2014) (citation and

quotation omitted); see also United States v. Block 44, Lots 3, 6, Plus W. 80 Feet


of Lots 2 & 5, 177 F.R.D. 695, 695 (M.D. Fla. 1997) (citation omitted) ("A request

for admission of a conclusion of law is improper."). Accordingly, the Court does


not find that the requests for admission are deemed admitted. See United States v.


$172,760.00 in U.S. Funds, CIV.A. 7:06-CV-51HL, 2007 WL 4557776, at *1

(M.D. Ga. Dec. 20, 2007) (finding a request for admission "not deemed admitted

because it seeks a legal conclusion, which is improper under Rule 36.").
       Case 1:19-cv-01552-MHC Document 33 Filed 02/03/20 Page 6 of 12




      B. Statement of Material Facts

      Similar to the requests for admission, the Movant Defendants have

improperly presented several legal conclusions as fact in their Statement of


Material Facts. See Defs.' SMF ^ 10 ("Mr. Bell is barred from recovering any

insurance proceeds in this action by O.C.G.A. § 53-1-5."), 1 1 ("The death of Ms.


Lisa Samuel constitutes a "felonious killing" as contemplated by O.C.G.A. § 53-1-


5."). These are legal conclusions rather than factual allegations and Local Rule


56.1B(l)(c) "bars the submission of legal conclusions in the guise of a statement of

material undisputed facts." Mak v. Argent Mortgage Co., LLC, No. 1:07-CV-


02806-JOF, 2009 WL 2997916, at *1 (N.D. Ga. Sept. 15, 2009); seealso LR

56.1B(l)(c), NDGa (stating that "[t]he Court will not consider any fact" in a the

statement of material facts which is "stated as an issue or legal conclusion.").


Consequently, even though Bell has not responded to the Movant Defendants


Statement of Material Facts, the Court will not consider as fact the bare assertions


that (1) Bell is barred from recovering insurance proceeds under O.C.G.A. § 53-1-


5, and (2) the death of the Decedent constitutes a felonious killing under O.C.G.A.

§ 53-1-5. These are legal conclusions that, without factual support in the record,


cannot support summary judgment as a matter of law.
       Case 1:19-cv-01552-MHC Document 33 Filed 02/03/20 Page 7 of 12




       Further, the Movant Defendants have listed at least two facts for which they


have not provided a supporting citation to the evidence. See Defs.' SMF ^ 9

("Mr. Bell's actions intentionally caused the death of Ms. Lisa Samuel a/k/a Lisa

Bell."), 12 ("Ms. Bell's killing was caused by Mr. Bell."). Moreover, it appears


that these facts are premised on the requests for admission, discussed above, which


the Court does not deem admitted.


       Accordingly, the Court has excluded these assertions of fact because they


are either legal conclusions or are not supported by citations to evidence. See LR


56.1B(l),NDGa.

III. LEGAL STANDARD

       Summary judgment is appropriate when "there is no genuine dispute as to


any material fact and the movant is entitled to judgment as a matter of law." FED.


R. Civ. P. 56(a). A party seeking summary judgment has the burden of informing

the district court of the basis for its motion and identifying those portions of the
   \



record which it believes demonstrate the absence of a genuine issue of material


fact. CelotexCorp.v.Catrett,477U.S.317,323(1986). "Credibility

determinations, the weighing of the evidence, and the drawing of legitimate

inferences from the facts are jury functions," and cannot be made by the district


court in considering whether to grant summary judgment. Anderson v. Liberty


                                           7
       Case 1:19-cv-01552-MHC Document 33 Filed 02/03/20 Page 8 of 12




Lobby, Inc., 477 U.S. 242, 255 0986): see also Graham v. State Farm Mut. Ins.


Ca, 193 F.3d 1274, 1282 (llth Cir. 1999).

      If a movant meets its burden, the party opposing summary judgment must

present evidence demonstrating a genuine issue of material fact or that the movant


is not entitled to judgment as a matter of law. Celotex, 477 U.S. at 324. In


determining whether a genuine issue of material fact exists, the evidence is viewed

in the light most favorable to the party opposing summary judgment, "and all

justifiable inferences are to be drawn" in favor of that opposing party. Anderson,


477 U.S. at 255; see also Herzog v. Castle Rock Entm't, 193 F.3d 1241, 1246 (11th

Cir. 1999). A fact is "material" only if it can affect the outcome of the lawsuit

under the governing legal principles. Anderson, 477 U.S. at 248. A factual dispute


is "genuine" if the evidence would permit a reasonable jury to return a verdict for


the nonmoving party. Anderson, 477 U.S. at 248. "If the record presents factual


issues, the court must not decide them; it must deny the motion and proceed to


trial." Herzog, 193 F.3d at 1246. But, "[w]here the record taken as a whole could


not lead a rational trier of fact to find for the non-moving party," summary


judgment for the moving party is proper. Matsushita, 475 U.S. at 587.


      No party has filed an opposition to Defendants' Motion for Summary

Judgment, indicating it is unopposed. See LR 7.1B ("Failure to file a response
        Case 1:19-cv-01552-MHC Document 33 Filed 02/03/20 Page 9 of 12




shall indicate that there is no opposition to the motion."). Despite the lack of

opposition, the Court must still consider the merits of the motion. See United

States v. 5800 SW 74th Ave, 363 F.3d 1099, 1101 (llth Cir. 2004) C'[T]he district

court cannot base the entry of summary judgment on the mere fact that the motion

was unopposed, but, rather, must consider the merits of the motion"). This is


because the Federal Rules of Civil Procedure provide that where "the adverse party

does not respond, summary judgment, if appropriate, shall be entered against the


adverse party." FED. R. Civ. P. 56(e).


IV. ANALYSIS

      The Movant Defendants argue that Bell should be barred from recovering

any life insurance benefits after his conviction for voluntary manslaughter of the


Decedent. Summ. J. Br. at 6-9 (citing, inter alia, O.C.G.A. § 33-25-13). O.C.G.A.


§ 33-25-13, known as the "slayer statute," precludes any person who commits


murder or voluntary manslaughter from receiving benefits from a life insurance


policy that insured the decedent:

      No person who commits murder or voluntary manslaughter or who
      conspires with another to commit murder shall receive any benefits
      from any insurance policy on the life of the deceased, even though the
      person so killing or conspiring be named beneficiary in the insurance
      policy. A plea of guilty or a judicial finding of guilt not reversed or
      otherwise set aside as to any of such crimes shall be prima-facie
      evidence of guilt in determining rights under this Code section. All
      right, interest, estate, and proceeds in such an insurance policy shall go

                                          9
       Case 1:19-cv-01552-MHC Document 33 Filed 02/03/20 Page 10 of 12




      to the other heirs of the deceased who may be entitled thereto by the
      laws of descent and distribution of this state, unless secondary
      beneficiaries be named in the policy, in which event such secondary
      beneficiaries shall take.


O.C.G.A. § 33-25-13. In order to be prima facie evidence of guilt, the plea or


judicial finding must not be "reversed or otherwise set aside." Id. In other words,


a conviction of murder or voluntary manslaughter may serve as prima facie


evidence of guilt in a civil proceeding brought pursuant to O.C.G.A. § 33-25-13 to


bar an individual's ability to collect life insurance proceeds only after "either the

exhaustion of the individual's right to a direct appeal or the expiration of time

within which a first direct appeal could have been timely filed." Slakman v. Cont'l

Cas. Co, 277 Ga. 189, 190 (2003).

      In this case, there is no evidence that Bell has exhausted his right to directly

appeal his conviction of voluntary manslaughter, nor is there evidence that the time

within which to do so has passed. To the contrary, the evidence presented by the


Movant Defendants indicates that Bell is appealing his conviction. See Letter from

Letron Bell; see also Summ. J. Br. at 8 (acknowledging that "Mr. Bell's conviction


is not final pending appeals and is not considered prima facie evidence of guilt.").

Accordingly, Bell's conviction does not, at this time, constitute "prima facie"


evidence of his guilt in determining the parties' rights under O.C.G.A. § 33-25-13.




                                           10
       Case 1:19-cv-01552-MHC Document 33 Filed 02/03/20 Page 11 of 12




      Alternatively, "an individual may be barred from receiving the benefits of a

life insurance policy even in the absence of a criminal conviction if it is determined

under the appropriate standard of proof that the individual committed murder or

voluntary manslaughter or conspired to commit murder." Slakman, 277 Ga.


at 190. The Movant Defendants argue that Bell, by his failure to respond to the

requests for admission propounded upon him, "has admitted that he is solely,

proximately, and directly responsible for the death of [Decedent], the insured in

this matter, and that "Mr. Bell has admitted that he is barred from recovery, his

actions intentionally caused the death of Ms. Samuel, and that he is barred from


recovery of any benefits of the contested insurance policy." Summ. J. Br. at 8.


      The Movant Defendants' entire argument is based on requests for admission


that this Court has declined to deem admitted and statements of fact that are either

stated as legal conclusions or are without factual support. The Movant Defendants


have offered no evidence that this Court can consider other than the evidence of


Bell's conviction, and attempt to preclude Bell's recovery of life insurance benefits


before he has had an opportunity to directly appeal his conviction. However,

O.C.G.A. § 33-25-13 explicitly "affords an individual the opportunity to challenge

a criminal conviction through a direct appeal before imperiling his rights to any

insurance benefits." Slakman, 277 Ga. at 190. Accordingly, based on the


                                          11
       Case 1:19-cv-01552-MHC Document 33 Filed 02/03/20 Page 12 of 12




undisputed evidence currently before the Court viewed in a light most favorable to

Bell, the Court finds that the Movant Defendants have presented insufficient

evidence to support the conclusion that Bell committed voluntary manslaughter

such that he is barred from receiving life insurance benefits under O.C.G.A. Judge


§33-25-13 at this time.

V. CONCLUSION

      For the foregoing reasons, it is hereby ORDERED that the movant

Defendants' Motion for Summary Judgment [Doc. 32] is DENIED WITHTOUT

PREJUDICE.

      IT IS SO ORDERED this 5&day of February, 2020.




                                      MARK H. COHEN
                                      United States District Judge




                                        12
